Citation Nr: 0808150	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for brain hemorrhage.

2.  Entitlement to a compensable disability evaluation for 
ankylosis of the distal interphalangeal (DIP) joint of the 
4th digit of the right hand.

3.  Entitlement to a compensable disability evaluation for 
lower lip numbness as a residual of 3rd molar extraction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.


The issue of entitlement to service connection for a brain 
hemorrhage is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals which are attributable to 
ankylosis of the distal interphalangeal (DIP) joint of the 
4th digit of the right hand are manifested by limitation of 
motion and pain, weakness, lack of endurance, fatigue and 
incoordination with repetitive use.  

2.  The residuals of the veteran's lower lip numbness are no 
more than moderate in nature and are manifested by complaints 
of numbness of the lower lip and chin. There is no objective 
evidence of motor loss or functional impairment of the mouth, 
jaws, or lips.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
ankylosis of the distal interphalangeal (DIP) joint of the 
4th digit of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2007).

2.  The criteria for a 10 percent evaluation for incomplete, 
moderate paralysis of the fifth cranial nerve, characterized 
as lower lip numbness, are met for the entire period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8205, 
8305, 8405 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  If the 
evidence of record supports it, staged evaluations may also 
be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

4th Digit of the Right Hand

The first report of an injury to the 4th digit in the service 
medical records (SMRs) is on a Report of Medical Assessment, 
DD Form 2697, dated in August 2001.  The veteran reported 
that he injured the finger approximately two years earlier 
while playing basketball.  He did not seek medical care.  The 
examiner said there was limited extension of the DIP joint.  
Another such form, dated in September 2002 also noted the 
injury and identified it as a sprain.  The veteran was said 
to be able to extend the DIP joint to 120 degrees rather than 
a full 180 degrees.

The veteran submitted his claim for service connection in 
August 2003 and was afforded a VA examination in November 
2003.  The veteran said he jammed his finger around 1990.  He 
said he re-injured it a couple of times after that while 
playing sports.  He was never told the finger was broken and 
never had anything done to it.  He said that, over the years, 
his finger had hurt off and on and did not really work.  He 
said his finger interfered with repetitive work of the right 
hand but he had become used to working around it.  He took no 
medications regarding his finger.  On physical examination 
the DIP joint was said to be stuck in flexion at 10 to 15 
degrees.  It would not extend completely and would not bend.  
The examiner said the DIP joint was basically ankylosed in 
that position.

He said this did not affect the function of the right hand.  
The veteran could bring all of the fingers down and make a 
fist.  He had good grip strength and good dexterity.  He was 
able to touch his thumb to all of the digits.  X-rays of the 
right hand did not reveal any abnormality associated with the 
veteran's DIP joint.  The diagnosis was ankylosis of the DIP 
joint of the 4th digit of the right hand.

The veteran was granted service connection for the ankylosis 
in January 2004.  He was given a noncompensable disability 
evaluation.  Notice of the rating action was provided in 
February 2004.

The veteran submitted a statement in June 2005 that was 
construed as an increased evaluation claim by the RO.  The 
veteran did not identify any source of treatment for his 
right 4th digit.

The veteran was afforded a VA examination in January 2006.  
The veteran complained that his finger interfered with the 
activities of daily living because he could not play sports.  
He had not lost any time from work in the last 12 months.  He 
said that his finger did interfere with his job because he 
worked on computers and his finger did not move properly.  He 
said that he had pain if he bumped his finger.  He used 
Motrin and warm soaks.  The examiner evaluated both the 4th 
and 5th digits of the right hand.  There was no evidence of 
swelling or heat.  There was a downward slant of both 
fingers.  The examiner said both fingers could be 
straightened passively.  The veteran could not straighten the 
fingers without using his other hand.

The examiner said that the veteran could touch his thumb to 
all four fingers.  The veteran could not flex his 4th digit 
or 5th digit to touch the lineal crease of the palm, leaving 
a one-inch gap.  There was a range of motion for 
metacarpophalangeal (MP) joint of 0-45 degrees, proximal 
interphalangeal (PIP) joint of 0-60 degrees, and the DIP 
joint of 0 to 40 degrees.  There was poor strength in the 
little and right finger for pushing, pulling, and twisting.  
The examiner said there was evidence of pain, weakness, lack 
of endurance, and fatigue and incoordination with repetition 
of three.  An x-ray of the right hand was said to show some 
narrowing of the DIP joint without ankylosis and without 
significant changes from the 2003 x-ray.  The diagnosis was 
ankylosis of the 4th right digit, stable.  No diagnosis was 
made regarding the 5th digit and no opinion was provided to 
say that there was any impairment of function of this finger 
as a result of the veteran's service-connected disability 
involving the DIP joint of the 4th digit.  

The veteran's ankylosis of the DIP joint right 4th digit has 
been rated as noncompensable under Diagnostic Code 5227 for 
disabilities involving ankylosis of either the 4th or 5th 
finger of the hand.  38 C.F.R. § 4.71a (2007).  Under 
Diagnostic Code 5227 a noncompensable rating is assigned 
whether the ankylosis is favorable or unfavorable and whether 
it is for the major or minor hand.  Thus the veteran is 
already receiving the maximum schedular disability evaluation 
allowed for ankylosis of the right 4th digit.

A Note following the criteria for evaluating ankylosis of 
individual digits provides that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

Diagnostic Code 5155 provides for a 10 percent disability 
evaluation for amputation of the 4th digit without metacarpal 
resection, at the PIP joint, or proximal thereto.  This 
applies to either the major or minor hand.  38 C.F.R. 
§ 4.71a.  

An evaluation for amputation is not warranted in this case.  
The veteran stated that his finger disability interfered with 
his activities of daily living because he could not play 
sports.  He said it interfered with his work because he used 
a computer.  The objective evidence of record does not show 
that the veteran's finger impairs the functional use of his 
hand or other fingers.  The veteran is able to do his job.  
The status of his DIP joint does interfere with his use of 
his computer but he has not missed any work and he has not 
alleged that he is unable to do his work as a result of his 
disability.

The rating criteria also allow for evaluations for limitation 
of motion of fingers.  Specifically, the criteria provide 
that ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand.  

The notes also address how to determine if a disability is to 
be evaluated as either favorable or unfavorable ankylosis.  
The guidance relates to evaluations involving the MP and PIP 
joints, not the DIP joint.  The veteran's disability is 
already evaluated as involving ankylosis in this case.  

The January 2006 VA examination listed the range of motion 
for the MP, PIP, and DIP joints.  The range of motion for the 
DIP joint was 0-40 degrees.  This represents a limitation of 
motion for the DIP joint.  For the 4th digit, the only 
schedular evaluation provided for limitation of motion is a 
noncompensable evaluation.  This is true for any degree of 
limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5230 (2007).  As such, the 
veteran is not entitled to a compensable evaluation for 
limitation of motion of his DIP joint.  

The Board has reviewed the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2007) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected DIP joint of the right 4th digit.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In this case, the veteran's noncompensable evaluation is the 
maximum schedular rating under limitation of motion of the 
4th digit.  Therefore, there is no basis to consider the 
assignment of an increased rating under DeLuca or 38 C.F.R. 
§§ 4.40 and 4.45.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to ankylosis 
of the DIP joint of the right 4th digit.  Consequently, 
referral for extraschedular consideration is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also 38 C.F.R. 
§ 3.321(b)(1) (2007).  




Lower Lip Numbness

The veteran underwent removal of his wisdom teeth in service 
in October 1997.  His service dental records (SDRs) show that 
he complained of numbness in the right lower lip in November 
1997.  The dentist noted that it was too early to say if the 
paresthesia was permanent.  There were no further treatment 
entries that addressed the numbness.

The veteran did complete dental patient medical histories in 
May 2001, September 2001, and October 2002 where it was noted 
that he complained of numbness of the lower right lip and 
chin since his oral surgery in 1997.

The August 2001 Report of Medical Assessment, noted supra, as 
well as another report from September 2002, both noted that 
the veteran complained of numbness of the lower lip following 
oral surgery in 1997.  The September 2002 entry said that the 
veteran had nerve palsy that affected sensation from his lip 
to bottom of the chin.  

The veteran submitted his claim for service connection in 
August 2003.  He was afforded a VA dental examination in 
November 2003.  The veteran complained of numbness in the 
chin area.  The veteran related that he had numbness of his 
lower lip, mostly on the right side, since having oral 
surgery in 1997.  The examiner said that the numbness 
appeared to be in a 30-millimeter (mm) by 30-mm squarish area 
that extended left from the midline and inferiorly from the 
lower lip vermillion border.  The examiner said that the 
vermillion surface of the lower lip had sensory perception 
but the oral mucosa and epidermis inferior to the lower lip 
lacked sensory perception.  There was no functional 
impairment noted. The examiner also noted that the veteran 
reported that he would occasionally bite the inside of his 
lower lip and had occasional shaving nicks.

The veteran was granted service connection for lower lip 
numbness, residuals of 3rd molar extraction in January 2004.  
He was given a noncompensable disability evaluation.  He was 
notified of the rating action in February 2004.

The veteran submitted a statement in June 2005 that was 
construed as an increased evaluation claim by the RO.  The 
veteran did not identify any source of treatment for his 
lower lip numbness.

He was afforded a VA dental examination in January 2006.  The 
examiner noted that the veteran said he was informed that his 
paresthesia was likely due to the removal of tooth #32 
because it was horizontally embedded and lying over the 
inferior alveolar nerve bundle.  The examiner stated that the 
veteran's area of altered sensation, numbness, on the right 
mandible corresponded to the mental nerve branch area.  This 
included the buccal and lingual oral mucosal tissues 
invervated by the lingual nerve and inferior alveolar nerves.  
The examiner said that there was no temporomandibular joint 
dysfunction or pain detected and no restrictions of 
mandibular movement.  The pertinent diagnosis was right 
inferior alveolar nerve paresthesia following extraction of 
wisdom tooth.

The veteran's disability is currently evaluated at the 
noncompensable level under Diagnostic Code 8205.  Diagnostic 
Code 8205 pertains to disabilities involving the fifth 
cranial nerve under 38 C.F.R. § 4.124a (2007).  Under this 
diagnostic code, a 10 percent evaluation is for application 
where there is incomplete, moderate paralysis of the nerve.  
A 30 percent evaluation requires a showing of incomplete, 
severe paralysis.  The 50 percent evaluation is warranted for 
complete paralysis of the nerve.   

Neuritis involving the fifth cranial nerve is evaluated under 
Diagnostic Code 8305 while neuralgia is evaluated using 
Diagnostic Code 8405.  38 C.F.R. § 4.124a.

The veteran's disability was characterized as paresthesia at 
the time of his VA examination in January 2006.  Paresthesia 
can be defined as an abnormal touch sensation, such as 
burning, prickling, or formication, often in the absence of 
an external stimulus.  Ruiz v. Gober, 10 Vet. App. 352, 353-
54 (1997).  

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis given for 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
moderate degree.  38 C.F.R. § 4.124a, Note.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

In this case, the evidence includes findings that show that 
the veteran's nerve impairment is restricted to wholly 
sensory loss manifested by the complaint of numbness.  This 
finding was noted on VA examinations in November 2003 and 
January 2006.  The veteran has not expressed any specific 
current complaint in regard to his disability.  In November 
2003 he noted that he occasionally would bite the inside of 
his lower lip or nick himself shaving.  

Here, the evidence demonstrates that the veteran has no more 
than moderate disability whether it is evaluated under 
Diagnostic Codes 8205 or 8305.  There is no evidence of 
severe impairment such as motor loss or impairment of 
function.  No organic changes, such as muscle loss, atrophy, 
or drooping of the lip have been identified on examination or 
alleged by the veteran.  The veteran has a complaint of 
numbness of the lower lip and chin area.  The evidence does 
support a moderate disability evaluation but no more for the 
entire duration of the period of time covered by this appeal.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable disability evaluation for the veteran's DIP joint 
disability, or a disability evaluation in excess of 10 
percent for his lower lip numbness.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran's claim was received in June 2005.  The RO wrote 
to him in December 2005.  The veteran was apprised of the 
evidence needed to substantiate his claim for increased 
evaluations, in this case that his disabilities had gotten 
worse.  He was given a number of possible sources and types 
of evidence that would be of benefit in substantiating his 
claim.  He was also informed of the evidence that VA would 
obtain, and of the evidence that he should submit or request 
VA's assistance in obtaining.  Finally, the veteran was asked 
to submit any evidence he had in his possession.

The veteran did not respond to the RO's letter.  The veteran 
was provided the notice required by Dingess in March 2006.  
He did not respond to that letter.

The veteran was afforded VA examinations in January 2006.  
His claim was adjudicated in March 2006.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 
30, 2008), the Court noted that some increased evaluation 
claims would require more specific notice than others.  The 
Court acknowledged that some cases would only require notice 
for the veteran to show how their disability had gotten 
worse, and other cases would require information on exactly 
how the disability had gotten worse, and how it affected the 
veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent that the requirements of Vazquez-Flores have 
not been met, the presumption of prejudice is overcome as the 
veteran had actual knowledge in this case.  He was able to 
tell his examiners how his disabilities affected him, both in 
his daily activities and at work.  He provided descriptions 
of his symptomatology.  He elected to not provide any 
response to the notice letter of December 2005.  Moreover, 
the veteran is reasonably expected to understand from the 
various notices provided by the RO, such as the rating 
decision, the VCAA notice and the Statement of the Case, what 
is required to substantiate his claims.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As 
noted, he chose not to respond to his notice letter.  He 
submitted his notice of disagreement and substantive appeal 
wherein he expressed his disagreement with how his two 
disabilities had been evaluated.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA examination reports from January 2006.  The veteran did 
not identify any additional records to be obtained that were 
pertinent to his claim.  He did not choose to have a hearing 
in this case.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran was afforded VA examinations to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


ORDER

Entitlement to a compensable disability evaluation for 
ankylosis of the DIP joint of the right 4th digit is denied.

Entitlement to a 10 percent evaluation for numbness of the 
lower lip is granted, for the entire period of time covered 
by this appeal, subject to the laws and regulations governing 
the payment of monetary benefits.


REMAND

The veteran submitted a claim for entitlement to service 
connection for a brain condition in December 2004.  He stated 
that he was not diagnosed with the condition while on active 
duty.  However, he said he suffered from symptomatic 
headaches during service.

The veteran's SMRs do not reflect ongoing treatment for 
headaches, especially at any time near his retirement.  There 
are two clinical entries showing treatment for complaints 
involving headaches, one in 1984 and another in 1991.  The 
veteran was diagnosed with flu syndrome in 1984 and sinus 
pressure pain in 1991.  He did not report any type of 
headaches at the time he completed his Report of Medical 
Assessment in September 2002.  He said that he was on no 
medications at that time.

The veteran was afforded a VA general medical examination and 
a dental examination in November 2003.  He did not complain 
of headaches at that time.

The veteran identified receiving treatment for his brain 
condition from The Emory Clinic and Emory Healthcare from 
August 2004 to the "present" in December 2004.  Records 
were received from both facilities, which are duplicative of 
one another.  The records show that the veteran was 
evaluated, and treated for, an organizing hematoma by way of 
a right temporal craniotomy in September 2004.  The purpose 
was to rule out a brain tumor.  A September 2004 pathology 
report noted that microscopic examination of the hematoma 
failed to disclose a cause for the hemorrhage.  There was no 
vascular malformation, neoplasia, vasculitis or other 
structural lesion to explain the hematoma.  The postoperative 
diagnosis was brain hemorrhage.  

The treatment records include magnetic resonance imaging 
(MRI), computed tomography (CT) scan reports as well as a 
number of results of other tests.  However, the records do 
not include any initial history and physical examination 
report to show when the veteran was first seen and what 
prompted him to seek medical attention.  The records are 
limited to study and laboratory results.  Additional records 
must be obtained from these two sources, and any others, that 
may have been involved the in veteran's treatment.

The Board notes that brain hemorrhage is one of the chronic 
diseases that may be service connected if it is shown to have 
manifested itself to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran's brain hemorrhage was positively diagnosed in 
September 2004, approximately 21 months after service.  The 
evidence of record is incomplete, especially in regard to the 
records that would pertain to the veteran seeking his initial 
treatment for complaints related to his hematoma.  There may 
be records to show a manifestation to a compensable degree 
within one year after service.  Accordingly, the claim must 
be remanded for development of records and a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied with 
and satisfied.  See 38 C.F.R. § 3.159 
(2007).  This would include notice of 
service connection for chronic diseases.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

3.  The veteran should be afforded an 
examination to address his claim for 
service connection for a brain hemorrhage.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

The examiner should identify any and all 
residuals that may be related to the 
veteran's diagnosis of a brain hemorrhage.  
The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that the 
veteran's brain hemorrhage, or any 
residual thereof, is related to the 
veteran's military service.  

If the examiner determines that the brain 
hemorrhage, or any residual, is not 
directly related to the veteran's service, 
the examiner is further requested to 
provide an opinion as to whether the 
evidence of record demonstrates that the 
brain hemorrhage, or residuals thereof, 
was manifest in the year after the 
veteran's retirement from service in 
December 2002.  If so, the examiner should 
detail those manifestations.  A complete 
rationale for any opinion expressed must 
be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


